DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on January 28, 2021 to the non-final Office action of November 10, 2020 is acknowledged.  The Office action on the currently pending claims 1-5 and 7-20 follows.

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: amending figure 4 to include the reference character “401” to indicate the “connection holes”, as discussed in Applicant’s Remarks of January 28, 2021.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


See next page→
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as recited in respective independent apparatus claims 1, 12 and 19 for the reasons provided in the non-final Office action of November 10, 2020.
In the amendments filed on January 28, 2021, Applicant amended independent claim 1 to incorporate the subject matter of previously pending dependent claim 6 (now cancelled) in order to put the claim in condition for allowance, as noted in the previous Office action.  Applicant also amended claims 12 and 19 such that they are each written in independent form, including all of the limitations of the base claim and any intervening claims, in order to place the claims in condition for allowance, as noted in the previous Office action.
Applicant further amended 3-8, 10-11, 13 and 19 in order to address the claim objections made in the previous Office action of November 10, 2020.  The amendments have been fully considered and accepted.  The claim objections are now withdrawn.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/Primary Examiner, Art Unit 2835